Title: To Thomas Jefferson from Willink & Van Staphorst, 22 May 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas


          Amsterdam, 22 May 1788. Following TJ’s instructions of 16 May 1788, they have accepted the seven bills payable to Grand, but would have preferred “that Your Excellency had acquiesced to our Proposal of making you Remittances that We could easily have effected at short sight and more advantageously.” Same applies to disposals in favor of Short and Ast. These will “exceed the Cash We shall have in hand as well as our Limits of ƒ40,000 at Command of Your Excellency”; but agree that these expenses ought not to be delayed further, in view of “the Dignity and Honor of the Government of the United States.”
        